Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The application has amended the specification in paragraphs 21, line 2; 69, lines 2, 4, 7, 9, 10, 15; 88, lines 9, 11; 90, lines 1, 2, 5, 7, 8, 11, 13, 14, 17, and overcome the objection. Therefore, the specification objection has been withdrawn. 
The application has amended the Claims 6 and 17, and overcome the objection. Therefore, the claim objection has been withdrawn. 
Applicant’s arguments filed 1/4/2022 regarding claims rejections under 35 U.S.C. 103 in claims 1-6, 8-17, and 19-21 have been fully considered but they are not persuasive. 
Examiner acknowledges that claims 7 and 18 have been cancelled. 
Claim 7 has been incorporated into claim 1, and claim 18 has been incorporated into claims 12. Claims 1 and 12 are being rejected with prior arts cited in the non-final office action.

The applicant also argues on page 21 that “these passages of Dempsey et al. merely discuss multipath interference as a general phenomenon, and within the context of how ultrasound receivers can minimize or eliminate such interference by imposing a blackout period. The cited reference is silent with regard to techniques for estimating a level of multipath interference experienced by a sensor object, much less doing so based on the analysis of a modified digital twin as recited in amended independent claim 1. Nor does Dempsey et al. disclose or suggest setting one or more object properties of a sensor object of the modified digital twin to apply a correction algorithm that reduces the level of multipath interference in response to determining that the level of multipath interference exceeds a defined threshold, as also recited in amended independent claim 1 (and similarly amended independent claims 12 and 19… Manfred, Schmirler et al., Doettling et al. and Dempsey et al., individually or in combination, do not disclose or suggest all aspects set forth in amended independent claims 1, 12, and 19 (and all claims depending therefrom), and as such do not render those claims obvious”. 
The Office respectfully disagrees and submits that Manfred discloses a safety 


Dempsey discloses “estimating a level of multipath interference experienced by 
the sensor object; and determining the level of multipath interference exceeds a defined threshold; and reduces the level of multipath interference”. Dempsey cited that “After receiving a valid burst of the ultrasound signal, the ultrasound receivers ignore additional pulses for a black out period in order to minimize or eliminate multipath interference in the ultrasound signals. Multipath interference is a phenomenon whereby 
	The combination of Manfred, Schmirler, Doettling, and Dempsey taught the amended claim 1. Manfred has a feature of safety zone simulation with the correction of the safety sensors positioning and the dimensioning of protective fields,  Schmirler’s system has a modified digital twin that can predict and estimate different functions, and Dempsy’s system can reduce multipath interference. Based on the combination of .   
 	

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over “Manfred EP 2378445” in view of “Schmirler US 20180131907”, in further view of “Dempsey US 20100321180”. Foreign reference “Manfred EP 2378445” is from IDS.
As to claim 1, Manfred teaches “An industrial safety zone configuration system 
([0001]), comprising: a memory (“memory”, [0011]) that stores executable components; a processor (“computer”, [0011]), operatively coupled to the memory, that executes the executable components, the executable components comprising: a user interface (“displayed“, [0030]) component configured to render a three-dimensional graphical representation of an industrial system (Figures 2 & 3; [0025] teaches “The system 10 according to the invention for safety-related planning, configuration and analysis of an industrial plant with a hazard potential comprises a computer 12 with a screen 14 … An industrial installation 20 is stored as a 3-D computer model in a memory of the computer”), receive, via interaction with the graphical representation, first input that defines a three-dimensional detection zone within the graphical representation (Figure 2; [0011] teaches “a 3- D computer model of a safety sensor … the sensor model comprising a detection area of the sensor comprising a protective field”; [0029]), and receive, via interaction with the graphical representation, second input that adds one or more sensor objects to the graphical representation at specified locations and orientations, wherein the one or more sensor Figure 2; [0029] teaches “the task for a planner could now be to secure the passage 38 with the safety sensor 22 so that the passage 38 is only freely accessible to a person 28 when the robot 32 is in a safe state. For this purpose, the sensor 22 is first positioned and aligned at a suitable position in space”; Claim 2; i.e. an area being monitored is graphically represented on the sensor model which has a corresponding configuration parameters of the real sensor); a safety zone simulation component configured to estimate, an estimated detection zone monitored by the one or more sensor objects (Figure 2; [0029]); a safety zone configuration component configured to, in response to determining that the estimated detection zone does not match the detection zone defined by the first input within a tolerance, set a value of at least one object property of the sets of object properties based on a comparison between the estimated detection zone and the detection zone ([0029] teaches “Corresponding protective fields 24 and 25 then have to be defined, dimensioned and aligned within the detection area 26 of the sensor 22 … which could consist in defining how the system should react if the protective field 24 and the warning field 25 are violated”; i.e. safety zones must be defined and dimensioned such as to be within a coverage area. If a desired safety zones exceed the coverage area of a sensor, position and/or orientation of the sensor can be adjusted so that a modified coverage area will match the desired dimension of the safety zones); and a system interface component configured to generate sensor configuration data based on values of the sets of object properties and to configure the one or more safety sensors using the sensor configuration data ([0033]), wherein the safety zone simulation component is further configured to, for a sensor object of the one or more sensor objects, to estimate; and the safety zone configuration component is further configured to set one or more object properties of the sensor object to apply a correction algorithm ([0003]; [0012] teaches “a risk analysis of the plant in virtual operation based on the process visualization or simulation can be carried out so that possible measures, settings and configurations can be defined with the help of the simulation that will help avoid a later accident. These measures, settings, configurations can be, for example: correct positioning of safety sensors”; [0023]; [0029]).”
	Manfred does not explicitly teach “an industrial automation system, a digital twin representing the industrial automation system; a modified digital twin; and based on the analysis of the modified digital twin”.
Schmirler teaches “an industrial automation system; a digital twin 
representing the industrial automation system; a modified digital twin; and based on the analysis of the modified digital twin ([0002]; [0164] teaches “the VR/AR representation of an industrial factory generated by VR/AR presentation system 302 can be used as the basis for a digital twin of the factory”; [0165]; [0166]; i.e. The VR/AR presentation system can provide a modified workflow to a user, and a digital twin can be modified and used to test new control devices which are integrated with the VR/AR model. Thus, the system will be able to analyze a modified digital twin as needed).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Manfred in view of Schmirler, 
representing a physical industrial automation system with a modified digital twin so that the automation system can be accurately represented with a virtual replica.
	The combination of Manfred and Schmirler does not explicitly teach “estimate a level of multipath interference experienced by the sensor object; determining that the level of multipath interference exceeds a defined threshold; and reduces the level of multipath interference”.
Dempsey teaches “estimate a level of multipath interference experienced by the 
sensor object experienced by the sensor object; and determining that the level of multipath interference exceeds a defined threshold; and reduces the level of multipath interference ([0059]; [0088] teaches “After receiving a valid burst of the ultrasound signal, the ultrasound receivers ignore additional pulses for a black out period in order to minimize or eliminate multipath interference in the ultrasound signals. Multipath interference is a phenomenon whereby a wave from a source travels to a detector via two or more paths and, under certain conditions, the two or more components of the wave interfere. The ultrasound signals echo around the environment and could be received multiple times at a single receiver. The minimum valid time interval between bursts is chosen ... the absolute minimum valid time interval between bursts is 32.23 milliseconds; [0089]; [0091]; Claim 7 teaches “recognize a single burst of ultrasound signal after receiving the 6 pulses in which all the time intervals between consecutive pulses are within the valid range; and minimize multipath interference of the ultrasound signal received at the compliance zone recognition component by ignoring additional pulses received after recognizing the single burst for a blackout period”; i.e., the system analyzes and estimates a level of multipath interference experienced by one or more sensor objects, and reduces the multipath interference by ignoring additional pulses received after recognizing the single burst for a blackout period which falls outside of the valid range).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the method of Manfred to 
include estimating feature taught by Schmirler ([0166]), and determining a level of multipath interference that exceed a defined threshold feature disclosed by Dempsey so that a level of multipath interference experienced by the sensor object of one or more sensor objects will be estimated, and the level of multipath interference will be reduces in response to determining that the level of multipath interference exceed a defined 

As to claim 2, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 1.
Manfred teach “one of the sets of object properties corresponding to a sensor 
object, of the one or more sensor objects, comprises at least one of a field of view monitored by the sensor object ([0003] teaches “mechanical protective fences or optical safety sensors, such as, for example, failsafe laser scanners or light grid systems which, in the simplest case, optically monitor a region (protective field) as to whether an operator violates this protective region by impermissible intervention”; Figure 2), a safe distance monitored by the sensor object, a tolerance zone distance associated with the sensor object, a sensor object frame-rate, or a macropixel arrangement (“Load or the stopping distance of a robot at max”, [0013]; “a protective fence 36”, [0026]; [0029 teaches “A possible configuration would be, e.g. that, if the warning field 25 is violated, the robot 32 is only slowed down and if the protective field 24 is violated, the robot 32 is stopped in an emergency”; i.e. a user can interact with graphical representation and can transfer configuration parameter values for safely sensors such as frame-rates or macropixel layouts).”


claimed limitations as discussed in Claim 1.
	Manfred teach “the industrial safety zone configuration system ([0003]).”
	The combination of Schmirler and Dempsey does not explicitly teach “a digital twin import component configured to import the digital twin into the industrial safety zone configuration system, wherein the digital twin is imported as at least one of a digital model from a computer-aided design platform or a digitized model generated based on a digital scanning of the automation system”.
Schmirler teaches “a digital twin import component configured to import the 
digital twin into the industrial safety zone configuration system, wherein the digital twin is imported as at least one of a digital model from a computer-aided design platform or a digitized model generated based on a digital scanning of the automation system ([0046] teaches “digital I/O that transmits and receives discrete voltage signals to and from the field devices”; “industrial safety systems”, [0064]; [0164]; [0166] teaches “As more simulated control devices are integrated with the VR/AR model 1804, a digital twin of the physical automation system can be realized”; “scanner”, [0202]; i.e. Schmirler’s system can receives signals from field devices and also can scan information. Thus, it will be able to import a digital twin into control programs).”
It would have been obvious to one of ordinary skill in the art before the


As to claim 4, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 1.
Manfred teach “the safety zone simulation component and the safety zone 
configuration component are configured to perform the analysis iteratively for a range of different sets of values of the respective sets of object properties corresponding to the one or more sensor objects ([0012] teaches “Simulation of the system behavior when the safety function is triggered”; [0014] teaches “The invention enables the control technician to use the virtual model of the machine or work cell in order to analyze various dangerous situations”), and select, as the values of the sets of object properties used to generate the sensor configuration data, one of the different sets of values that yields an estimated detection zone that satisfies a similarity criterion relative to the detection zone defined by the first input ([0003] teaches “mechanical protective fences or optical safety sensors … optically monitor a region (protective field) … If the safety sensor detects a protective field violation, the dangerous part of the system can be switched off. Before operation, these safety sensors must be adapted to the application-specific conditions using a configuration tool”; [0029]).”	
	The combination of Manfred and Dempsey does not explicitly teach “the modified digital twin”.
Schmirler teaches “the modified digital twin ([0164] teaches “VR/AR 
presentation system 302 can be used as the basis for a digital twin of the factory … This can allow the VR/AR representation to act as a simulation environment for testing control programs or device configurations”; [0166]; i.e. The VR/AR presentation system can provide a modified workflow to a user, and a digital twin can be used to test new control devices which are integrated with the VR/AR model. Thus, the system will be able to analyze a modified digital twin as needed).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Manfred and Dempsey in view of Schmirler, analyzing a modified digital model of an industrial safety zone configuration system so that the system can be accurately represented with a virtual replica.

As to claim 8, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 1.
Manfred teaches “the safety zone simulation component ([0013]), ray-tracing 
analysis performed ([0003] teaches “fail-safe laser scanners or light curtain
systems, which in the simplest case visually monitor an area (protective field)”; [0004]).”
	The combination of Manfred and Dempsey does not explicitly teach “modified digital twin”.
Schmirler teaches “modified digital twin ([0164] teaches “VR/AR presentation 
system 302 can be used as the basis for a digital twin of the factory … This can allow the VR/AR representation to act as a simulation environment for testing control programs or device configurations”; [0165]; [0166]; i.e. The VR/AR presentation system can provide a modified workflow to a user, and a digital twin can be used to test new control devices which are integrated with the VR/AR model. Thus, the system will be able to analyze a modified digital twin as needed).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Manfred and Dempsey in view of Schmirler, analyzing a modified digital model of an industrial safety zone configuration system so that the system can be accurately represented with a virtual replica.
	The combination of Manfred, Schmirler and Dempsey does not explicitly teach “estimate the level of multipath interference”.
Dempsey teaches “estimate the level of multipath interference ([0088] teaches 
“minimize or eliminate multipath interference … Multipath interference is a phenomenon whereby a wave from a source travels to a detector via two or more paths”; Claim 7).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Manfred and Schmirler in view of Dempsey, determining a level of multipath interference so that components of wave interferences can be effectively minimized or eliminated (Dempsey, [0088]). 

As to claim 9, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 1.
Manfred teach “the user interface component (“input means”, [0025]) is further 
configured to render the estimated detection zone and the detection zone defined by the first input as respective three-dimensional semitransparent overlays on the graphical representation ([0025] teaches “a 3-D computer model of a safety sensor 22 is stored in the memory, the sensor model including a detection area 26 of the sensor 22 comprising a protective field 24 and a warning field 25 of the sensor 22”; [0029]).” 

As to claim 10, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 1.
Manfred teach “the industrial safety zone configuration system is a subsystem of 
[0003]; Figure 2; [0010] teaches “This object is achieved by a system … and a corresponding computer program”; [0023]; i.e. Manfred’s system has a computer and program code, and thus an industrial controller programming applicantion can control a safety zone configuration system).”

As to claim 11, the combination of Manfred, Schmirler and Dempsey teaches the 
Claimed limitations as discussed in Claim 1.
	Manfred teach “the detection zone is a dynamic detection zone having a shape or a location that varies according to defined states of the industrial automation system
([0003] teaches “visually monitor an area (protective field) … protected area”; [0032] teaches “configuration parameters that define the protective field size would have to be changeable dynamically”), and the system interface component is configured to update the sensor configuration data to vary the shape or the location of the dynamic detection zone based on status data read from the industrial automation system (“computer”, [0011]; [0016] teaches “the invention provides that the sensor model includes configuration parameters, these corresponding to the configuration parameters of the real sensor and the configuration parameters being changeable”; [0032]).”

As to claim 12, Manfred teaches “A method for configuring safety sensors 
[0003]), comprising: rendering, by a system comprising a processor (“computer”, [0011]), a three-dimensional graphical representation of an industrial system representing the industrial system (Figures 2 & 3; [0025] teaches “The system 10 according to the invention for safety-related planning, configuration and analysis of an industrial plant with a hazard potential comprises a computer 12 with a screen 14 … An industrial installation 20 is stored as a 3-D computer model in a memory of the computer”); defining, by the system, a three-dimensional detection zone within the graphical representation in accordance with first input received via interaction with the graphical representation (Figure 2; [0011] teaches “a 3- D computer model of a safety sensor … the sensor model comprising a detection area of the sensor comprising a protective field”; [0029] teaches “Corresponding protective fields 24 and 25 then have to be defined, dimensioned and aligned”); adding, by the system, one or more sensor objects representing respective one or more safety sensors to the graphical representation at specified locations and orientations in accordance with second input received via interaction with the graphical interface, wherein the one or more sensor objects have associated therewith respective sets of object properties representing configuration settings of the one or more safety sensors (Figure 2; [0029] teaches “the task for a planner could now be to secure the passage 38 with the safety sensor 22 so that the passage 38 is only freely accessible to a person 28 when the robot 32 is in a safe state. For this purpose, the sensor 22 is first positioned and aligned at a suitable position in space”; Claim 2; i.e. an area being monitored is graphically represented on the sensor model which has a corresponding configuration parameters of the real sensor); determining an estimated detection zone monitored by the one or more sensor objects (Figure 2; [0029]); in response to determining that the estimated detection zone does not satisfy a similarity criterion relative to the detection zone defined by the first input, modifying, by the system based on a comparison between the estimated detection zone and the detection zone defined by the first input, a value of at least one object property of the sets of object properties ([0029] teaches “Corresponding protective fields 24 and 25 then have to be defined, dimensioned and aligned within the detection area 26 of the sensor 22 … which could consist in defining how the system should react if the protective field 24 and the warning field 25 are violated”; i.e. safety zones must be defined and dimensioned such as to be within a coverage area. If a desired safety zones exceed the coverage area of a sensor, position and/or orientation of the sensor can be adjusted so that a modified coverage area will match the desired dimension of the safety zones); experienced by the sensor object of the one or more sensor objects, and setting by the system one or more object properties of the sensor object to apply a correction algorithm ([0003]; [0012] teaches “a risk analysis of the plant in virtual operation based on the process visualization or simulation can be carried out so that possible measures, settings and configurations can be defined with the help of the simulation that will help avoid a later accident. These measures, settings, configurations can be, for example: correct positioning of safety sensors”; [0023]; [0029]); generating, by the system, sensor configuration data based on values of the sets of object properties; and configuring, by the system, the one or more safety sensors using the sensor configuration data ([0033])).”
Manfred does not explicitly teach “a digital twin representing the industrial 
automation system; a modified digital twin; and based on the analysis of the modified digital twin”.
	Schmirler teaches “a digital twin representing the industrial automation system; 
and a modified digital twin; and based on the analysis of the modified digital twin ([0002]; [0164] teaches “the VR/AR representation of an industrial factory generated by VR/AR presentation system 302 can be used as the basis for a digital twin of the factory”; [0165]; [0166]; i.e. The VR/AR presentation system can provide a modified workflow to a user, and a digital twin can be modified and used to test new control devices which are integrated with the VR/AR model. Thus, the system will be able to analyze a modified digital twin as needed).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Manfred in view of Schmirler, 
representing a physical industrial automation system with a modified digital twin so that the automation system can be accurately represented with a virtual replica.

Dempsey teaches “estimating a level of multipath interference; in response to 
determining that the level of multipath interference exceeds a defined threshold; and reduces the level of multipath interference ([0059]; [0088] teaches “Multipath interference is a phenomenon whereby a wave from a source travels to a detector via two or more paths and, under certain conditions, the two or more components of the wave interfere. The ultrasound signals echo around the environment and could be received multiple times at a single receiver. The minimum valid time interval between bursts is chosen ... the absolute minimum valid time interval between bursts is 32.23 milliseconds; [0089]; [0091]; Claim 7 teaches “recognize a single burst of ultrasound signal after receiving the 6 pulses in which all the time intervals between consecutive pulses are within the valid range; and minimize multipath interference of the ultrasound signal received at the compliance zone recognition component by ignoring additional pulses received after recognizing the single burst for a blackout period”;  i.e., the system analyzes and estimates a level of multipath interference experienced by one or more sensor objects, and reduces the multipath interference by ignoring additional pulses received after recognizing the single burst for a blackout period which falls outside of the valid range).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the method of Manfred to 
include estimating feature taught by Schmirler ([0166]), and determining a level of multipath interference that exceed a defined threshold feature disclosed by Dempsey so that a level of multipath interference experienced by the sensor object of one or more sensor objects will be estimated, and the level of multipath interference will be reduces in response to determining that the level of multipath interference exceed a defined threshold. As a result, components of wave interferences can be effectively minimized or eliminated (Dempsey, [0088], [Claim 7). 

As to claim 13, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 12.
	Manfred teach “the modifying comprises modifying, as the value of at least one object property, at least one of a field of view monitored by a sensor object of the one or more sensor objects (Figure 2; [0003] teaches “Such protective measures include, for example, mechanical protective fences or optical safety sensors, such as, for example, failsafe laser scanners or light grid systems which, in the simplest case, optically monitor a region (protective field) as to whether an operator violates this protective region by impermissible intervention”), a safe distance monitored by the sensor object, a tolerance zone distance associated with the sensor object, a sensor frame-rate, or a macropixel arrangement ([0012] teaches “Found parameters can be saved and transferred from the system to the real safety sensor”; [0013] teaches “Load or the stopping distance of a robot at max”; “a protective fence 36”, [0026]; [0029 teaches “A possible configuration would be, e.g. that, if the warning field 25 is violated, the robot 32 is only slowed down and if the protective field 24 is violated, the robot 32 is stopped in an emergency”; i.e. a user can interact with graphical representation and can transfer configuration parameter values for safely sensors such as frame-rates or macropixel layouts).”

As to claim 14, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 12.
	The combination of Manfred and Dempsey does not explicitly teach “importing, by the system, the digital twin from a computer-aided design platform”.
Schmirler teaches “importing, by the system, the digital twin from a computer-
aided design platform ([0046] teaches “digital I/O that transmits and receives discrete voltage signals to and from the field devices”; [0164]; [0166] teaches “As more simulated control devices are integrated with the VR/AR model 1804, a digital twin of the physical automation system can be realized”; “scanner”, [0202]; i.e. Schmirler’s system can receives signals from field devices and also can scan information. Thus, it will be able to import a digital twin into control programs).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Manfred and Dempsey in view of Schmirler, importing a digital twin as a digital model into an industrial safety zone configuration systemso that the automation system can be accurately represented with a virtual replica.
	
As to claim 15, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 12.
	Manfred teach “performing, by the system, the determining and the modifying iteratively for a range of values of the respective sets of object properties ([0012] teaches “Simulation of the system behavior when the safety function is triggered”; [0014] teaches “The invention enables the control technician to use the virtual model of the machine or work cell in order to analyze various dangerous situations”); and selecting, as the values of the sets of object properties used to perform the generating, one of the different sets of values that yields an estimated detection zone that satisfies a similarity criterion relative to the detection zone defined by the first input ([0003] teaches “Such protective measures include, for example, mechanical protective fences or optical safety sensors … optically monitor a region (protective field) … If the safety sensor detects a protective field violation, the dangerous part of the system can be switched off. Before operation, these safety sensors must be adapted to the application-specific conditions using a configuration tool”; [0029]).”

	As to claim 19, Manfred teaches A non-transitory computer-readable medium having stored thereon instructions ([0023]) that, in response to execution, cause a system comprising a processor (“computer”, [0011]) to perform operations, the operations comprising: rendering a three-dimensional graphical representation of an industrial system based on a digital twin representing the industrial system (Figures 2 & 3; [0025] teaches “The system 10 according to the invention for safety-related planning, configuration and analysis of an industrial plant with a hazard potential comprises a computer 12 with a screen 14 … An industrial installation 20 is stored as a 3-D computer model in a memory of the computer”); defining, based on first input received via interaction with the graphical representation, a three-dimensional detection zone within the graphical representation (Figure 2; [0011] teaches “a 3- D computer model of a safety sensor … the sensor model comprising a detection area of the sensor comprising a protective field”; [0029] teaches “Corresponding protective fields 24 and 25 then have to be defined, dimensioned and aligned”); adding, based on second input received via interaction with the graphical representation, one or more sensor objects representing respective one or more safety sensors to the graphical Figure 2; [0029] teaches “the task for a planner could now be to secure the passage 38 with the safety sensor 22 so that the passage 38 is only freely accessible to a person 28 when the robot 32 is in a safe state. For this purpose, the sensor 22 is first positioned and aligned at a suitable position in space”; Claim 2; i.e. an area being monitored is graphically represented on the sensor model which has a corresponding configuration parameters of the real sensor); determining, an estimated detection zone monitored by the one or more sensor objects (Figure 2; [0029]); in response to determining that the estimated detection zone deviates from the detection zone defined by the first input in excess of a tolerance, modifying, based on a measured degree of similarity between the estimated detection zone and the detection zone defined by the first input, a value of at least one object property of the sets of object properties to yield modified configuration setting values ([0029] teaches “Corresponding protective fields 24 and 25 then have to be defined, dimensioned and aligned within the detection area 26 of the sensor 22 … which could consist in defining how the system should react if the protective field 24 and the warning field 25 are violated”; i.e. safety zones must be defined and dimensioned such as to be within a coverage area. If a desired safety zones exceed the coverage area of a sensor, position and/or orientation of the sensor can be adjusted so that a modified coverage area will match the desired dimension of the safety zones); experience by a sensor object of the one or more sensor objects; and setting one or more object properties of the sensor object to apply a correction algorithm ([0003]; [0012] teaches “With such a system, a risk analysis of the plant in virtual operation based on the process visualization or simulation can be carried out so that possible measures, settings and configurations can be defined with the help of the simulation that will help avoid a later accident. These measures, settings, configurations can be, for example: correct positioning of safety sensors”; [0023] ; [0029]); generating sensor configuration data based on values of the sets of object properties; and configuring the one or more safety sensors using the sensor configuration data ([0033]).”
	Manfred does not explicitly teach “a digital twin representing the industrial automation system; a modified digital twin; and based on the analysis of the modified digital twin”.
	Schmirler teaches “a digital twin representing the industrial automation system; a modified digital twin; and based on the analysis of the modified digital twin ([0002]; [0164] teaches “In some embodiments, the VR/AR representation of an industrial factory generated by VR/AR presentation system 302 can be used as the basis for a digital twin of the factory”; [0165]; [0166]; i.e. The VR/AR presentation system can provide a modified workflow to a user, and a digital twin can be modified and used to test new control devices which are integrated with the VR/AR model. Thus, the system will be able to analyze a modified digital twin as needed).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Manfred in view of Schmirler, 
representing a physical industrial automation system with a modified digital twin so that the automation system can be accurately represented with a virtual replica.
	The combination of Manfred and Schmirler does not explicitly teach “estimating a level of multipath interference experienced by the sensor object; determining that the level of multipath interference exceeds a defined threshold; and reduces the level of multipath interference”.
Dempsey teaches “estimating a level of multipath interference experienced by 
the sensor object; determining that the level of multipath interference exceeds a defined threshold; and reduces the level of multipath interference ([0059]; [0088] teaches “Multipath interference is a phenomenon whereby a wave from a source travels to a detector via two or more paths and, under certain conditions, the two or more components of the wave interfere. The ultrasound signals echo around the environment and could be received multiple times at a single receiver. The minimum valid time interval between bursts is chosen ... the absolute minimum valid time interval between bursts is 32.23 milliseconds; [0089]; [0091]; Claim 7 teaches “recognize a single burst of ultrasound signal after receiving the 6 pulses in which all the time intervals between consecutive pulses are within the valid range; and minimize multipath interference of the ultrasound signal received at the compliance zone recognition component by ignoring additional pulses received after recognizing the single burst for a blackout period”; i.e., the system reduces multipath interference by ignoring additional pulses received after recognizing the single burst for a blackout period which falls outside of the valid range).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the method of Manfred to 
include estimating feature taught by Schmirler ([0166]), and determining and reducing a level of multipath interference that exceed a defined threshold disclosed by Dempsey so that a level of multipath interference experienced by the sensor object will be 
estimated, and components of wave interferences can be effectively minimized or eliminated (Dempsey, [0088], [Claim 7). 

As to claim 20, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 19.
	Manfred teaches “the modifying comprises modifying, as the value of at least one object property, at least one of a field of view monitored by a sensor object of the one or more sensor objects (Figure 2; [0003] teaches “Such protective measures include, for example, mechanical protective fences or optical safety sensors, such as, for example, failsafe laser scanners or light grid systems which, in the simplest case, optically monitor a region (protective field) as to whether an operator violates this protective region by impermissible intervention”), a safe distance monitored by the sensor object, a tolerance zone distance associated with the sensor object, a frame rate, or a macropixel layout ([0012] teaches “Found parameters can be saved and transferred from the system to the real safety sensor”; [0013] teaches “Load or the stopping distance of a robot at max”; “a protective fence 36”, [0026]; [0029 teaches “A possible configuration would be, e.g. that, if the warning field 25 is violated, the robot 32 is only slowed down and if the protective field 24 is violated, the robot 32 is stopped in an emergency”; i.e. a user can interact with graphical representation and can transfer configuration parameter values for safely sensors such as frame-rates or macropixel layouts).”

As to claim 21, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 12.
	Manfred teaches “obtaining contextual data from one or more industrial devices of the system, wherein the contextual data represents a state of the industrial system, estimating, based on a simulation analysis, an estimated three-dimensional detection zone monitored by the safety sensor of the one or more safety sensors ([0005]; [0011] teaches “analysis of an industrial plant … the plant model being able to simulate the work movements of the plant in three dimensions ”; “Sensor output signals in the event of a fault”, [0012]); determining, based on a comparison between the estimated three- dimensional detection zone and a defined three-dimensional detection zone, a new value of at least one of the set of sensor object properties that optimizes a degree of similarity between the estimated three-dimensional detection zone and the defined three-dimensional detection zone; setting the at least one of the set of sensor object properties according to the new value to yield a modified set of sensor object properties ([0006]; [0029] teaches “Corresponding protective fields 24 and 25 then have to be defined, dimensioned and aligned within the detection area 26 of the sensor 22 … which could consist in defining how the system should react if the protective field 24 and the warning field 25 are violated”; i.e. based on a comparison between an simulated (“estimated”) 3D detection zone and a real (“defined”) 3D detection zone, a new value of a sensor object property can be determined. The new value optimizes a degree of similarity between the defined and estimated 3D detection safety zones); converting the modified set of sensor object properties into sensor configuration data that configures the safety sensor in accordance with the modified set of sensor object properties; and configuring the safety sensor in accordance with the sensor configuration data ([0003] teaches “these safety sensors must be adapted to the application-specific conditions using a configuration tool”; [0032] teaches “the sensor 22 should activate different protective fields 24, each with different dimensions, depending on the position of the robot … The correct configuration can then be checked graphically on the screen”).”
	Manfred does not explicitly teach “an industrial automation system; and a simulation analysis performed on the modified digital twin based on values of the sets of sensor object properties and the contextual data”. 
Schmirler teaches “an industrial automation system (“an industrial automation 
system”, [0002]); and, a simulation analysis performed on the modified digital twin based on values of the sets of sensor object properties and the contextual data ([0164] teaches “In some embodiments, the VR/AR representation of an industrial factory generated by VR/AR presentation system 302 can be used as the basis for a digital twin of the factory”; [0165]; [0166]; i.e. The VR/AR presentation system can provide a modified workflow to a user, and a digital twin can be modified and used to test new control devices which are integrated with the VR/AR model. Thus, the system will be able to analyze a modified digital twin as needed).”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Manfred in view of Schmirler, 
monitoring a portion of an industrial automation system by a safety sensor; and 
a simulation analysis will be performed on the modified digital twin based on values of the sets of sensor object properties and the contextual data so that an industrial plant . 

	Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Manfred EP 2378445” in view of “Schmirler US 20180131907” and “Dempsey US 20100321180”, in further view of “Doettling US 20090015663”. A foreign reference “Manfred EP 2378445” is from IDS.
As to claim 5, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 1.
Manfred teach “the safety zone simulation component ([0013]) is further 
configured to determine a modification to an orientation of a sensor object, of the one or more sensor objects ([0016] teaches “To be able to adapt protective field dimensions … the invention provides that the sensor model includes configuration parameters, these corresponding to the configuration parameters of the real sensor and the configuration parameters being changeable”; [0019]).”
	The combination of Manfred and Dempsey does not explicitly teach “modified digital twin”.
Schmirler teaches “modified digital twin ([0164] teaches “VR/AR presentation 
system 302 can be used as the basis for a digital twin of the factory … This can allow the VR/AR representation to act as a simulation environment for testing control programs or device configurations”; [0166]; i.e. The VR/AR presentation system can provide a modified workflow to a user, and a digital twin can be used to test new control devices which are integrated with the VR/AR model. Thus, the system will be able to analyze a modified digital twin as needed).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Manfred and Dempsey in view of Schmirler, analyzing a modified digital model of an industrial safety zone configuration system so that the system can be accurately represented with a virtual replica.
The combination of Manfred, Schmirler and Dempsey does not explicitly teach 
“based on the comparison between the estimated detection zone and the detection zone defined by the first input, that is estimated to bring the estimated detection zone into closer alignment with the detection zone defined by the first input, and the user interface component is further configured to render a recommendation to realign a safety sensor corresponding to the sensor object in accordance with the modification to the orientation”.
Doettling teaches “based on the comparison between the estimated detection 
zone and the detection zone defined by the first input, that is estimated to bring the estimated detection zone into closer alignment with the detection zone defined by the first input ([0008]; teaches “a stereoscopic image evaluation for generating three-dimensional image signal sets and comparing them with corresponding reference signal sets … model” [0011] teaches “It is also easily possible to change or adapt the virtual protection area when the machine or installation is in operation”; [0013]), and the user interface component is further configured to render a recommendation to realign a safety sensor corresponding to the sensor object in accordance with the modification to the orientation (“image recording unit”, [0016]; “interface”, [0017]; [0070] teaches “Reference numbers 46, 48, 50 designate three setup marks which are placed on the floor in order to configure the monitoring device”; [0071]; [0076] teaches “According to step 68, the setup marks 46, 48,50 are first sought in the image 30 ... When the algorithm has detected a setup mark, it is marked with a symbol 70 so that the applicant can recognize whether the algorithm has detected the “correct” setup marks and correctly determined their position”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Manfred, Schmirler and Dempsey in view of Doettling, bringing an estimated detection zone into closer alignment with a detection zone based on the comparison between the estimated detection zone and the detection zone defined by the first input, and to render a recommendation to realign a safety sensor corresponding to a sensor object in accordance with the modification to the orientation so that a monitoring device can fail-safely detect and prevent an undetected penetration of a person into a working area of a machine or installation which is operated in an automated manner (Dottling, [0002], [0068]).

As to claim 6, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 1.
	Manfred teach “the user interface component is further configured to receive, via interaction with the graphical representation, the safety zone simulation component is further configured to determine, an arrangement of the one or more fiducial objects within a field of view of a sensor object of the one or more sensor objects ([0012] teaches “Simulation can be carried out … Correct positioning of safety sensors … Checking of all system states in the virtual functional sequence with a time comparison of necessary switchings of protective fields“; [0019]).”
	The combination of Manfred, Schmirler and Dempsey does not explicitly teach “third input that adds one or more fiducial objects to the graphical representation at specified fiducial marker locations, based on the specified locations and orientations of the one or more sensor objects and the specified fiducial marker locations of the one or more fiducial objects, and the system interface component is configured to generate, as part of the sensor configuration data, configuration data that programs a safety device corresponding to the sensor object to recognize the arrangement of the one or more fiducial objects”.
Doettling teaches “third input that adds one or more fiducial objects to the 
“image recording unit”, [0016]; [0070] teaches “Reference numbers 46, 48, 50 designate three setup marks which are placed on the floor”; “Reference numbers 52, 54 represent two reference marks which are also arranged in the pickup area”, [0071]), and the system interface component is configured to generate, as part of the sensor configuration data, configuration data that programs a safety device corresponding to the sensor object to recognize the arrangement of the one or more fiducial objects (“safety-related feature”, [0012]; “interface”, [0017]; [0076] teaches “When the algorithm has detected a setup mark, it is marked with a symbol 70 so that the applicant can recognize whether the algorithm has detected the “correct” setup marks and correctly determined their position”; [0081]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Manfred, Schmirler and Dempsey in view of Doettling, receiving a third input that adds a fiducial object to a graphical representation at specified fiducial marker locations, and generating a configuration data that programs a safety device corresponding to the sensor object to recognize the arrangement of the one or more fiducial objects so that a monitoring device can fail-safely detect and prevent an undetected penetration of a person into a working area of 

As to claim 16, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 12.
Manfred teach “determining, a modification to an orientation of a sensor object, 
of the one or more sensor objects ([0016] teaches “To be able to adapt protective field dimensions … the invention provides that the sensor model includes configuration parameters, these corresponding to the configuration parameters of the real sensor and the configuration parameters being changeable”; [0019]).”
	The combination of Manfred and Dempsey does not explicitly teach “modified digital twin”.
Schmirler teaches “modified digital twin ([0164] teaches “VR/AR presentation 
system 302 can be used as the basis for a digital twin of the factory … This can allow the VR/AR representation to act as a simulation environment for testing control programs or device configurations”; [0166]; i.e. The VR/AR presentation system can provide a modified workflow to a user, and a digital twin can be used to test new control devices which are integrated with the VR/AR model. Thus, the system will be able to analyze a modified digital twin as needed).”
It would have been obvious to one of ordinary skill in the art before the

The combination of Manfred, Schmirler and Dempsey does not explicitly teach 
“by the system based on the analysis and the comparison between the estimated detection zone and the detection zone defined by the first input, that is estimated to bring the estimated detection zone into substantial alignment with the detection zone defined by the first input; and rendering, by the system, a recommendation to realign a safety sensor corresponding to the sensor object in accordance with the modification to the orientation”.
Doettling teaches “by the system based on the analysis and the comparison 
between the estimated detection zone and the detection zone defined by the first input ([0011] teaches “It is also easily possible to change or adapt the virtual protection area when the machine or installation is in operation”; [0013]; [0008] teaches “a stereoscopic image evaluation for generating three-dimensional image signal sets and comparing them with corresponding reference signal sets … model”), that is estimated to bring the estimated detection zone into substantial alignment with the detection zone defined by the first input; and rendering, by the system, a recommendation to realign a safety sensor corresponding to the sensor object in accordance with the modification to the orientation (“image recording unit”, [0016]; [0070] teaches “Reference numbers 46, 48, 50 designate three setup marks which are placed on the floor in order to configure the monitoring device”; [0071]; [0076] teaches “According to step 68, the setup marks 46, 48,50 are first sought in the image 30 ... When the algorithm has detected a setup mark, it is marked with a symbol 70 so that the applicant can recognize whether the algorithm has detected the “correct” setup marks and correctly determined their position”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Manfred, Schmirler and Dempsey in view of Doettling, bringing an estimated detection zone into closer alignment with a detection zone based on the comparison between the estimated detection zone and the detection zone defined by the first input, and to render a recommendation to realign a safety sensor corresponding to a sensor object in accordance with the modification to the orientation so that a monitoring device can fail-safely detect and prevent an undetected penetration of a person into a working area of a machine or installation which is operated in an automated manner (Dottling, [0002], [0068]).

As to claim 17, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 12.
Manfred teach “adding, by the system, determining, an orientation of the one or 
[0012] teaches “Simulation can be carried out … Correct positioning of safety sensors … Checking of all system states in the virtual functional sequence with a time comparison of necessary switchings of protective fields“; [0019]).”
	The combination of Manfred, Schmirler and Dempsey does not explicitly teach “one or more fiducial objects to the graphical representation at specified fiducial marker locations in accordance with third input received via interaction with the graphical representation; by the system based on the specified locations and orientations of the one or more sensor objects and the specified fiducial marker locations of the one or more fiducial objects, an orientation of the one or more fiducial objects within a field of view of a sensor object of the one or more sensor objects; and generating, by the system as part of the sensor configuration data, configuration data that programs a safety sensor corresponding to the sensor object to recognize the orientation of the one or more fiducial objects”.
Doettling teaches “one or more fiducial objects to the graphical representation at 
specified fiducial marker locations in accordance with third input received via interaction with the graphical representation; by the system based on the specified locations and orientations of the one or more sensor objects and the specified fiducial marker locations of the one or more fiducial objects, an orientation of the one or more fiducial objects within a field of view of a sensor object of the one or more sensor “image recording unit”, [0016]; [0070] teaches “Reference numbers 46, 48, 50 designate three setup marks which are placed on the floor”; “Reference numbers 52, 54 represent two reference marks which are also arranged in the pickup area”, [0071; and generating, by the system as part of the sensor configuration data, configuration data that programs a safety sensor corresponding to the sensor object to recognize the orientation of the one or more fiducial objects (“safety-related feature”, [0012]; [0076] teaches “When the algorithm has detected a setup mark, it is marked with a symbol 70 so that the applicant can recognize whether the algorithm has detected the “correct” setup marks and correctly determined their position”; [0081] teaches “It is the positions of the selected reference marks 32, 54 which are monitored and evaluated later when the monitoring device 10 is in operation”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Manfred, Schmirler, and Dempsey in view of Doettling, receiving a third input that adds a fiducial object to a graphical representation at specified fiducial marker locations, and generating a configuration data that programs a safety device corresponding to the sensor object to recognize the arrangement of the one or more fiducial objects so that a monitoring device can fail-safely detect and prevent an undetected penetration of a person into a working area of a machine or installation which is operated in an automated manner (Dottling, [0002], [0068]).


	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over “Manfred EP 2378445” in view of “Schmirler US 20180131907” and “Dempsey US 20100321180”, in further view of “Cella US 20180284758”. A foreign reference “Manfred EP 2378445” is from IDS.
As to claim 22, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 19.
	The combination of Manfred, Schmirler and Dempsey does not explicitly teach “performing the determining and the modifying iteratively for different sets of values of the respective sets of object properties; and selecting, as the values of the sets of object properties used to perform the generating, one of the different sets of values that yields an estimated detection zone that satisfies a similarity criterion relative to the detection zone defined by the first input”.
	Cella teaches “performing the determining and the modifying iteratively for different sets of values of the respective sets of object properties ([1089] teaches “system 10902 further includes the pattern recognition circuit 10922 and the sensor learning circuit 10924 iteratively performing the determining the recognized pattern value 10930 and the updating the sensed parameter group 10928 to improve a sensing performance value 10934. For example, the pattern recognition circuit 10922 may add sensors, remove sensors, and/or change sensor setting to modify the sensed parameter group 10928”; [1105]; [1106]; [1210]); and selecting, as the values of the sets of object properties used to perform the generating, one of the different sets of values that yields an estimated detection zone that satisfies a similarity criterion relative to the detection zone defined by the first input ([1089] teaches “the pattern recognition circuit 10922 may add sensors, remove sensors, and/or change sensor setting to modify the sensed parameter group 10928 based upon sensors which appear to be effective or ineffective predictors of the recognized pattern value 10930, and the sensor learning circuit 10924 may instruct a continued change (e.g., while improvement is still occurring), an increased or decreased rate of change (e.g., to converge more quickly on an improved sensed parameter group 10928), and/or instruct a randomized change to the sensed parameter group 10928”; [1103]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Manfred, Schmirler, and Dempsey in view of Cella, performing the determining and the modifying iteratively for different sets of values of the respective sets of object properties; and selecting one of the different sets of values that yields an estimated detection zone that satisfies a similarity criterion relative to the detection zone defined by the first input so that sensing performance values, and monitoring and controlling can be improved (Cella, [0004], [1189]).

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over “Manfred EP 2378445” in view of “Schmirler US 20180131907” and “Dempsey US 20100321180”, in further view of “Dalloro US 20210110075”. A foreign reference “Manfred EP 2378445” is from IDS.
As to claim 23, the combination of Manfred, Schmirler and Dempsey teaches the 
claimed limitations as discussed in Claim 19.
	Schmirler teaches “digital twin ([0164]; [0166]).”
	The combination of Manfred, Schmirler and Dempsey does not explicitly teach “importing the digital twin from a computer-aided design platform”.
	Dalloro teaches “importing the digital twin from a computer-aided design platform ([0022] teaches “The digital twin collects and analyzes manufacturing and operation data. It is desirable to augment the digital twin with data from and user interactions with the engineering design tools, and to leverage the data and knowledge in the digital twin to synthesize novel designs with improved
characteristics … Design exploration results along with simulation analysis data is summarized and stored in design review documents. These documents are then used to inform future design iterations or variations. Detailed digital models (3D, CAD, CAE, drawings) are also stored”; i.e., the digital twin collects, augments and analyzes data from the engineering design tools such as CAD).”
It would have been obvious to one of ordinary skill in the art before the
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863